Case 13-18735-mkn   Doc 317-1   Entered 05/07/21 11:00:45   Page 1 of 7




                        EXHIBIT “1”
                  Case 13-18735-mkn           Doc 317-1       Entered 05/07/21 11:00:45           Page 2 of 7
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                           DISTRICT OF NEVADA

 6    IN RE:                                                       CASE NO: 13-18735
       SIX STAR CLEANING & CARPET SERVICE                          DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 7
                                                                   ECF Docket Reference No. 316

 9

10

11
     On 5/7/2021, I did cause a copy of the following documents, described below,
12   Notice of Hearing On Application to Employ Special Litigation Counsel ECF Docket Reference No. 316

13

14

15

16

17

18

19   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20   incorporated as if fully set forth herein.

21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
22   Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
     fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 5/7/2021
25
                                                      /s/ Jacob L. Houmand, Esq.
26                                                    Jacob L. Houmand, Esq. 12781

27                                                    Houmand Law Firm, Ltd.
                                                      9205 West Russell Road, Building 3, Suite 240
28                                                    Las Vegas, NV 89148
                                                      702 720 3370
                    Case 13-18735-mkn                Doc 317-1         Entered 05/07/21 11:00:45                Page 3 of 7
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                             DISTRICT OF NEVADA
5
        IN RE:                                                           CASE NO: 13-18735
6
        SIX STAR CLEANING & CARPET SERVICE                               CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 7
8                                                                        ECF Docket Reference No. 316


9

10

11   On 5/7/2021, a copy of the following documents, described below,

     Notice of Hearing On Application to Employ Special Litigation Counsel ECF Docket Reference No. 316
12

13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 5/7/2021
23

24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                Jacob L. Houmand, Esq.
                                                                  Houmand Law Firm, Ltd.
28                                                                9205 West Russell Road, Building 3, Suite 240
                                                                  Las Vegas, NV 89148
                 Case
PARTIES DESIGNATED      13-18735-mkn
                   AS "EXCLUDE"            Doc 317-1
                                WERE NOT SERVED VIA USPS Entered  05/07/21
                                                         FIRST CLASS MAIL    11:00:45 Page 4 of 7
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                                                          CM/ECF E-SERVICE
1LABEL MATRIX FOR LOCAL NOTICING         BR BUILDERS INC                           (+) BOARDS OF TRUSTEES OF THE LABORERS
09782                                    DBA BRESLIN BUILDERS                      JOINT TRU
CASE 13-18735-MKN                        CO LARSON ZIRZOW                          BROWNSTEIN HYATT FARBER SCHRECK LLP
DISTRICT OF NEVADA                       810 S CASINO CENTER BLVD 101              100 NO CITY PKWY STE 1600
LAS VEGAS                                LAS VEGAS NV 89101-6719                   LAS VEGAS NV 89106-4614
FRI MAY 7 07-10-18 PDT 2021


                                         CM/ECF E-SERVICE                          DEBTOR
LABORERS INTERNATIONAL UNION OF NORTH    (+) LABORERS JOINT TRUST FUNDS            SIX STAR CLEANING AND CARPET SERVICES
AMERIC                                   CO MICHAEL A URBAN                        INC
CO KIRSITNA HILLMAN                      NATHAN R RING                             7345 SOUTH DURANGO SUITE 107151
1594 MONO AVE                            THE URBAN LAW FIRM                        LAS VEGAS NV 89113-3653
MINDEN NV 89423-4017                     4270 S DECATUR BLVD SUITE A-9
                                         LAS VEGAS NV 89103-6801




TRUSTEES OF THE CONSTRUCTION INDUSTRY    US TRUSTEE                                WIMBERLY LAWSON AVAKIAN
CO CHRISTOPHER M HUMES ESQ               300 LAS VEGAS BLVD SO STE 4300            1200 G STREET NW
BROWNSTEIN HYATT FARBER SCHRECK LLP      LAS VEGAS NV 89101-5803                   SUITE 800
100 NORTH CITY PARKWAY SUITE 1600                                                  WASHINGTON DC 20005-6705
LAS VEGAS NV 89106-4614



EXCLUDE
UNITED STATES BANKRUPTCY COURT           ABINGDON BUSINESS CAPITAL                 ALLIED COLLECTION SERVICES
300 LAS VEGAS BLVD SOUTH                 900 EAST HAMILTON AVE SUITE 100           ACCT NO 24678681
LAS VEGAS NV 89101-5833                  CAMPBELL CA 95008-0668                    3080 S DURANGO DR SUITE 208
                                                                                   LAS VEGAS NV 89117-9194




BOARD OF TRUSTEES OF THE CONTRUCTION     CENTURY LINK                              CLARK COUNTY ASSESSORS OFFICE
IND                                      ACCT NO 309584889                         ATTN BANKRUPTCY CLERK
CO RYAN C CURTIS                         PO BOX 2961                               500 S GRAND CENTRAL PKWY
ONE EAST WASHINGTON STREET SUITE 2400    PHOENIX AZ 85062-2961                     LAS VEGAS NV 89155-4502
PHOENIX AZ 85004-2579




COX COMMUNICATIONS                       DEPT EMPLOYMENT TRAINING REHAB            DEPT OF EMPLOYMENT TRAINING REHAB
ACCT NO 0018610088739103                 EMPLOYMENT SECURITY DIVISION              ACCT NO 260055
PO BOX 53262                             500 EAST THIRD ST                         EMPLOYMENT SECURITY DIVISION
PHOENIX AZ 85072-3262                    CARSON CITY NV 89701-4772                 500 EAST THIRD ST
                                                                                   LAS VEGAS NV 89173




DEPT OF TAXATION                         EAGLE GRAPHIC SYSTEMS INC DBA SIGNS NOW   FINANCIAL CORPORATION
ACCT NO 9125                             6290 S PECOS RD SUITE 600                 ACCT NO 19975051
2550 PASEO VERDE PKWY 180                LAS VEGAS NV 89120-6202                   PO BOX 20350
HENDERSON NV 89074-7129                                                            AUSTIN TX 78720




                                                                                   CM/ECF E-SERVICE
HE EQUIPMENT                             IRS                                       (+) LABORERS JOINT TRUST FUNDS
ACCT NO 1027612                          ACCT NO 2792                              ACCT NO 11685
11100 MEAD ROAD 200                      PO BOX 1485566                            100 CITY PARKWAY 100
BATON ROUGE LA 70816-2260                CINCINNATI OH 45250                       LAS VEGAS NV 89106-4610




MONEYTREE                                NCO FINANCIAL SYSTEMS                     NVENERGY
ACCT NO SF000337                         ACCT NO 9103                              CO CREDIT BUREAU CENTRAL
PO BOX 58363                             507 PRUDENTIAL ROAD                       PO BOX 29299
SEATTLE WA 98138-1363                    HORSHAM PA 19044-2308                     LAS VEGAS NV 89126-3299
                 Case
PARTIES DESIGNATED      13-18735-mkn
                   AS "EXCLUDE"            Doc 317-1
                                WERE NOT SERVED VIA USPS Entered  05/07/21
                                                         FIRST CLASS MAIL    11:00:45 Page 5 of 7
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


NEVADA DEPARTMENT OF TAXATION            NEVADA ENERGY                            OFFICE OF THE UNITED STATES TRUSTEE
BANKRUPTCY SECTION                       ACCT NO 3000272011519154285              300 LAS VEGAS BLVD 4300
555 E WASHINGTON 1300                    PO BOX 30086                             LAS VEGAS NV 89101-5803
LAS VEGAS NV 89101-1046                  RENO NV 89520-3086




PERINI BUILDING COMPANY                  RAPID CASH                               SIGNS NOW
ACCT NO MCCARRANT3                       ACCT NO 0050P001631086                   ACCT NO SIXSTAR
5871 SPENCER STREET                      3611 NORTH RIDGE ROAD                    6290 S PECOS RD 600
LAS VEGAS NV 89119-2936                  WICHITA KS 67205-1214                    LAS VEGAS NV 89120-6202




SOUTHWEST LINEN COMPANY                  CITIBANK                                 SUNBELT RENTALS
ACCT NO 8315                             PO BOX 790034                            ACCT NO 528139
6335 SUNSET CORPORATE DR                 ST LOUIS MO 63179-0034                   PO BOX 409211
LAS VEGAS NV 89120-2796                                                           ATLANTA GA 30384-9211




SUNDANCE PLAZA LLC                       SUNSET BUSINESS PARK LLC                 TOWER GROUP COMPANIES
ACCT NO 3530301                          ACCT NO AXXXXXXXX                        ACCT NO WCN0001529
6725 VIA AUSTI PARKWAY 380               625 S EIGHTH ST                          PO BOX 2474
LAS VEGAS NV 89119-3553                  LAS VEGAS NV 89101-7004                  EAGLE ID 83616-9118




US BANK                                  US BANK NATIONAL ASSOC                   UNITED TEMPS
PO BOX 5229                              ACCT NO 0249                             ACCT NO SIXSTAR
CINCINNATI OH 45201-5229                 PO BOX 5227                              1550 SOUTH INDIANA 300
                                         CINCINNATI OH 45202                      CHICAGO IL 60605-4831




DAN M WINDER                             KENNETH A SELTZER                        LENARD E SCHWARTZER
3507 W CHARLESTON BLVD                   KENNETH A SELTZER CPA                    2850 S JONES BLVD 1
LAS VEGAS NV 89102-1839                  17 CANDLEWYCK DR                         LAS VEGAS NV 89146-5640
                                         HENDERSON NV 89052-6654




ROSEMARY PHILLIPS                        YVETTE CHEVALIER
10031 PARNASSIA CT                       LAW OFFICES OF YVETTE CHEVALIER PLLC
LAS VEGAS NV 89178-8289                  6750 BOULDER HIGHWAY
                                         LAS VEGAS NV 89122-7467
                 Case
ADDRESSES WHERE AN EMAIL13-18735-mkn       Doc 317-1
                         IS PRESENT WERE SERVED          Entered
                                                VIA "CM/ECF       05/07/21
                                                            E-SERVICE"       11:00:45
                                                                       THROUGH THE UNITED Page
                                                                                          STATES6BANKRUPTCY
                                                                                                  of 7      COURT'S
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM.

(Special Counsel)                        (U.S. Trustee)                           (U.S. Trustee)
WIMBERLY, LAWSON & AVAKIAN               U.S. TRUSTEE - LV - 11                   U.S. TRUSTEE
1200 G. STREET, N.W.                     300 LAS VEGAS BOULEVARD S.               300 LAS VEGAS BLVD., SO., STE 4300
SUITE 800                                SUITE 4300                               LAS VEGAS, NV 89101
WASHINGTON, DC 20005                     LAS VEGAS, NV 89101
represented by:                          represented by:
JACOB L. HOUMAND                         JONAS V. ANDERSON
HOUMAND LAW FIRM, LTD.                   300 LAS VEGAS BLVD., SO #4300
9205 W. RUSSELL RD, BLDG 3, STE 240      LAS VEGAS, NV 89101
LAS VEGAS, NV 89148
                                         jonas.v.anderson@usdoj.gov
jhoumand@houmandlaw.com




(Creditor)                               RANDAL R LEONARD                         (Debtor)
TRUSTEES OF THE CONSTRUCTION INDUSTRY    LAW OFFICE OF RANDAL R LEONARD,ESQ       SIX STAR CLEANING AND CARPET SERVICES,
C/O CHRISTOPHER M. HUMES, ESQ.           500 S. EIGHTH ST.                        INC.
BROWNSTEIN HYATT FARBER SCHRECK, LLP     LAS VEGAS, NV 89101                      LAS VEGAS, NV 89113
100 NORTH CITY PARKWAY, SUITE 1600                                                Tax ID / EIN: XX-XXXXXXX
LAS VEGAS, NV 89106-4614                 rleonard999@yahoo.com                    represented by:
                                                                                  DAN M. WINDER
                                                                                  3507 W. CHARLESTON BLVD.
                                                                                  LAS VEGAS, NV 89102

                                                                                  winderdandocket@aol.com




(Accountant)                             KYLE J. ORTIZ                            (Trustee)
KENNETH A. SELTZER                       5362 CASEY DRIVE                         LENARD E. SCHWARTZER
KENNETH A. SELTZER, CPA                  INDIAN RIVER, MI 49749                   2850 S. JONES BLVD., #1
17 CANDLEWYCK DR                                                                  LAS VEGAS, NV 89146
HENDERSON, NV 89052                      kjortiz@gmail.com                        represented by:
                                                                                  JACOB L. HOUMAND
                                                                                  HOUMAND LAW FIRM, LTD.
                                                                                  9205 W. RUSSELL RD, BLDG 3, STE 240
                                                                                  LAS VEGAS, NV 89148

                                                                                  jhoumand@houmandlaw.com




(Interested Party)                       VICTORIA L NELSON                        NELSON & HOUMAND, P.C.
ROSEMARY PHILLIPS                        NELSON & HOUMAND, P.C.                   (Attorney)
10031 PARNASSIA CT                       1180 NO TOWN CTR DR, STE 100             represented by:
LAS VEGAS, NV 89178                      LAS VEGAS, NV 89144                      JACOB L. HOUMAND
                                                                                  HOUMAND LAW FIRM, LTD.
                                         vnelson@nelsonhoumand.com                9205 W. RUSSELL RD, BLDG 3, STE 240
                                                                                  LAS VEGAS, NV 89148

                                                                                  jhoumand@houmandlaw.com
                 Case
ADDRESSES WHERE AN EMAIL13-18735-mkn       Doc 317-1
                         IS PRESENT WERE SERVED          Entered
                                                VIA "CM/ECF       05/07/21
                                                            E-SERVICE"       11:00:45
                                                                       THROUGH THE UNITED Page
                                                                                          STATES7BANKRUPTCY
                                                                                                  of 7      COURT'S
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM.

BRIAN D. SHAPIRO                         VICTORIA L NELSON                        (Trustee)
LAW OFFICE OF BRIAN D. SHAPIRO           NELSON & HOUMAND, P.C.                   DOTAN Y MELECH
510 S. 8TH STREET                        1180 NO TOWN CTR DR, STE 100             9030 WEST SAHARA AVE., STE 467
LAS VEGAS, NV 89101                      LAS VEGAS, NV 89144                      LAS VEGAS, NV 89117
                                                                                  represented by:
brian@brianshapirolaw.com                vnelson@nelsonhoumand.com                JACOB L. HOUMAND
                                                                                  HOUMAND LAW FIRM, LTD.
                                                                                  9205 W. RUSSELL RD, BLDG 3, STE 240
                                                                                  LAS VEGAS, NV 89148

                                                                                  jhoumand@houmandlaw.com




MICHAEL A URBAN                          (Interested Party)                       (Interested Party)
4270 SOUTH DECATUR BLVD SUITE A-9        LABORERS JOINT TRUST FUNDS               LABORERS INTERNATIONAL UNION OF NORTH
LAS VEGAS, NV 89103                      C/O MICHAEL A. URBAN                     AMERICA
                                         NATHAN R. RING                           C/O KIRSITNA HILLMAN
urban@luch.com                           THE URBAN LAW FIRM                       1594 MONO AVE
                                         4270 S. DECATUR BLVD., SUITE A-9         MINDEN, NV 89423
                                         LAS VEGAS, NV 89103                      represented by:
                                         represented by:                          KRISTINA L HILLMAN
                                         NATHAN R RING                            WEINBER ROGER & ROSENFELD
                                         THE URBAN LAW FIRM                       1375 55TH ST
                                         4270 S. DECATUR BLVD                     EMERYVILLE, CA 94608
                                         SUITE A-9
                                         LAS VEGAS, NV 89103




(Special Counsel)                        MICHAEL A URBAN                          BRYCE C. LOVELAND
YVETTE CHEVALIER                         4270 SOUTH DECATUR BLVD SUITE A-9        BROWNSTEIN HYATT FARBER SCHRECK, LLP
LAW OFFICES OF YVETTE CHEVALIER, PLLC    LAS VEGAS, NV 89103                      100 NO CITY PKWY, STE 1600
6750 BOULDER HIGHWAY                                                              LAS VEGAS, NV 89106
LAS VEGAS, NV 89122                      urban@luch.com
                                                                                  bcloveland@bhfs.com




(Creditor)                               MATTHEW C. ZIRZOW                        (Interested Party)
BOARDS OF TRUSTEES OF THE LABORERS       LARSON & ZIRZOW, LLC                     B&R BUILDERS, INC.
JOINT TRUST FUNDS                        850 E. BONNEVILLE AVE.                   DBA BRESLIN BUILDERS
BROWNSTEIN HYATT FARBER SCHRECK, LLP     LAS VEGAS, NV 89101                      C/O LARSON & ZIRZOW
100 NO CITY PKWY, STE 1600                                                        810 S. CASINO CENTER BLVD. #101
LAS VEGAS, NV 89106                      mzirzow@lzlawnv.com                      LAS VEGAS, NV 89101
represented by:                                                                   represented by:
CHRISTOPHER M. HUMES                                                              ZACHARIAH LARSON
BROWNSTEIN HYATT FARBER SCHRECK                                                   LARSON & ZIRZOW, LLC
100 NO CITY PKWY, STE 1600                                                        850 E. BONNEVILLE AVE.
LAS VEGAS, NV 89106                                                               LAS VEGAS, NV 89101

chumes@bhfs.com                                                                   zlarson@lzlawnv.com
